 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CATHERINE WOODBRIDGE, State Bar No. 186186
     Supervising Deputy Attorney General
 3   AMIE C. MCTAVISH, State Bar No. 242372
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7663
 6    Fax: (916) 322-8288
      E-mail: Amie.McTavish@doj.ca.gov
 7   Attorneys for Defendant Dr. Kuo

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                           FRESNO DIVISION
11

12

13   JOHNNY C. THOMAS,                                    1:16-cv-00524-DAD-EPG

14                                          Plaintiff, REQUEST FOR TELEPHONIC
                                                       APPEARANCE OF CDCR
15                 v.                                  REPRESENTATIVE AT SETTLEMENT
                                                       CONFERENCE AND [PROPOSED]
16                                                     ORDER
     J. LEWIS, et al.,
17                                                        (Doc. 121)
                                        Defendants.
18

19
           Defendant requests that California Department of Corrections representative for Defendant
20
     Dr. Kuo, Harinder Deol, be allowed to appear telephonically at the settlement conference in this
21
     matter set for August 23, 2019. The attorney for Dr. Kuo, Deputy Attorney General Amie
22
     McTavish, will appear in person.
23
     ///
24
     ///
25
     ///
26
     ///
27

28
                                                      1
                             Request for Telephonic Appearance of CDCR Representative at Settlement Conference
 1        Good cause exists for this request for the reasons set forth in the declaration of Harinder

 2   Doel, submitted herein.

 3   Dated: August 13, 2019                                  Respectfully submitted,
 4                                                           XAVIER BECERRA
                                                             Attorney General of California
 5                                                           CATHERINE WOODBRIDGE
                                                             Supervising Deputy Attorney General
 6

 7
                                                             /s/ Amie McTavish
 8                                                           AMIE C. MCTAVISH
                                                             Deputy Attorney General
 9                                                           Attorneys for Defendant Dr. Kuo
10

11                                         [PROPOSED] ORDER
12          Good cause appearing, Harinder Deol—the representative from the California Department

13   of Corrections and Rehabilitation—may appear telephonically at the settlement conference in this

14   matter set for August 23, 2019.

15
     IT IS SO ORDERED.
16

17      Dated:    August 14, 2019                                 /s/ Jennifer L. Thurston
                                                            UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
                               Request for Telephonic Appearance of CDCR Representative at Settlement Conference
